Citation Nr: 0013719	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to extension beyond February 28, 1998, of a 
temporary total rating based on need for convalescence 
following surgery for a service-connected disability.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1992 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that (1) increased the 
evaluation for residuals of a right knee injury to 100 
percent, effective from January 1998, under the provisions of 
38 C.F.R. § 4.30 based on surgery and convalescence for this 
condition, and then resumed the evaluation of 10 percent, 
effective from March 1998; and (2) denied an increased 
evaluation for residuals of the veteran's right knee injury 
(rated 10 percent under diagnostic code 5257).  The veteran 
submitted a notice of disagreement in April 1998, and the RO 
issued a statement of the case in October 1998.  The veteran 
submitted a substantive appeal in November 1998.  A hearing 
before a member of the Board was scheduled at the RO for 
February 1, 1999, but the veteran did not appear.


FINDINGS OF FACT

1.  The evidence shows that following a surgical procedure in 
January 1998, the veteran's service-connected right knee 
disability required convalescence until February 28, 1998.

2.  Residuals of the veteran's right knee injury are 
manifested primarily by pain on flexion and medial laxity 
requiring support of a knee brace; range of motion is from 
zero degrees' extension to 135 degrees' flexion.


CONCLUSIONS OF LAW

1.  Extension of a temporary total rating for residuals of 
the veteran's right knee injury beyond February 28, 1998, is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.30 (1999).
2.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71, Table II, 4.71a, Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran was treated for 
right knee pain in 1992 and in 1993.  Records show that the 
veteran reported injuring his knee by a fall, and that the 
pain would reoccur while running.

The veteran underwent a VA examination in April 1996.  He 
reported that he had had severe pain on walking, and that his 
right knee was troublesome in his construction work for it 
gave way when he tried to climb ladders.  Upon examination, 
there was swelling surrounding the entire patella; mild 
objective tenderness was present, with discomfort on passive 
motion; there was no limitation of motion, abnormal mobility, 
or deformity otherwise noted.  The veteran was unable to 
squat or hop on the right leg because of instability and 
pain.  The diagnosis was severe residual, right knee injury, 
without x-ray evidence of disease.

A September 1996 RO rating decision granted service 
connection for residuals of a right knee injury, and assigned 
a 10 percent evaluation under diagnostic code 5257, effective 
from March 1996.

VA medical records show that the veteran was treated in 
October 1997 for acute right knee pain, causing restriction 
of movement and difficulty bearing weight. Records show that 
the veteran had a possible torn cartilage of the right knee, 
and that the examiner prescribed "light duty"-no prolonged 
standing, no prolonged walking-for a two-month period.

Private medical records dated in December 1997 show that the 
veteran reported injuring his right knee in service while 
doing a rushing roll with a machine gun, and hitting a rock 
with his knee.  The veteran reported having trouble with his 
right knee since that time, and having an exacerbation about 
two months ago while working at the postal service.  The 
veteran reported using bilateral crutches and having a hard 
time bearing any weight on his right knee.

Private medical records show that in January 1998 the veteran 
underwent diagnostic arthroscopy of the right knee, and 
repair of an anterior cruciate ligament.  The veteran was 
then taken to the recovery room for observation overnight, 
and given crutches and a follow-up appointment in one week.  
Follow-up records show that the veteran's treating physician 
restricted him from working for one month.

The veteran underwent a VA examination in February 1998.  The 
veteran reported that he worked as a mail carrier and 
eventually his right knee started giving way, and he 
underwent repair of an anterior cruciate ligament.  He 
reported that his right knee was much more stable, but that 
he still had continuous pain, especially after making the 
trip for this examination.  It was noted that the veteran was 
examined at maximum disability; he did not use crutches, a 
cane, or corrective shoes, but did wear a brace.  The veteran 
reported having no episodes of dislocation or subluxation.  
He was able to do his usual occupation and daily activities.

Upon examination, there was a well-healed, midline scar along 
with arthroscopic sites secondary to the veteran's surgery; 
there was full extension at zero degrees, with flexion to 135 
degrees.  There was pain with flexion secondary to the 
repair.  Ligaments appeared to be intact, and anterior and 
posterior cruciate appeared totally intact.  The veteran was 
thought to have an extremely good repair of the torn anterior 
cruciate ligament.  The veteran had medial laxity on stress 
testing, but otherwise looked good.  The veteran could stand 
on his toes and heels, and squat to a small degree.  X-rays 
showed evidence of anterior cruciate ligament repair.  The 
veteran was diagnosed with status post anterior cruciate 
ligament repair with medial laxity and limited motion without 
degenerative joint disease.
  
A March 1998 RO rating decision increased the evaluation for 
residuals of a right knee injury to 100 percent, effective 
from January 1990, under the provisions of 38 C.F.R. § 4.30 
based on surgery and convalescence for this condition, and 
then resumed the evaluation of 10 percent, effective from 
March 1998.

Statements of the veteran in the claims folder are to the 
effect that from October 1997 to or about June 1998, he was 
able to work only 24 hours a week on limited duty due to his 
right knee condition.  The veteran also stated that he now 
wears a knee brace to keep his knee in a straight line and to 
prevent it from shifting from left to right and causing 
excessive pain.


B.  Legal Analysis

(1) Extension of a Temporary Total Rating Based on 
Convalescence beyond February 28, 1998.

A temporary total convalescent rating 
will be assigned following hospital 
discharge or outpatient release, 
effective from the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release if the treatment of a 
service-connected disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence.

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

3) Immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30 (1999).  A total rating under 38 C.F.R. § 
4.30 may be extended as follows:

1) Extensions of 1, 2 or 3 months beyond 
the initial 3 months may be made under 
paragraph (a) (1), (2) or (3) of this 
section.

2) Extensions of 1 or more months up to 6 
months beyond the initial 6 month period 
may be made under paragraph (a) (2) or 
(3) of this section upon approval of the 
Adjudication Officer.

A March 1998 RO rating decision assigned a total rating under 
38 C.F.R. § 4.30, for residuals of the veteran's right knee 
injury effective from January to February 28, 1998, based on 
surgical or other treatment in January 1998 and subsequent 
convalescence, and then resumed the prior 10 percent 
evaluation as of March 1, 1998.

The veteran contends that a longer period of convalescence 
was needed following the January 1998 surgery.  The veteran 
states that he could only work four hours a day on limited 
duty through June 1998.  The veteran is a layperson, and his 
testimony is not competent evidence in medical matters such 
as the duration of convalescence needed following surgery.

Records show that when the veteran was seen for post-
operative medical care in January 1998, he was restricted by 
his physician from working for a one-month period.  This is 
the only contemporaneous post-operative medical record 
regarding the veteran's need for convalescence at the time, 
and has great probative value on the claim before us.  The 
evidence of record does not show that convalescence beyond 
February 28, 1998, was required.  Hence, further extension of 
the convalescent rating is not warranted.


(2)  Increased Rating for Residuals of a Right Knee Injury.

The veteran's claim for a higher evaluation for residuals of 
a right knee injury is well grounded.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:


5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   



5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   


In this case, the report of the veteran's VA examination in 
February 1998 shows that the range of motion of the veteran's 
right knee was from full extension of zero degrees to limited 
flexion of 135 degrees, which is slightly below the standard 
range of motion.  The examiner noted pain with flexion 
secondary to repair of the anterior cruciate ligament.  The 
veteran also reported continuous pain, but that he was able 
to do his usual occupation and daily activities.  Functional 
impairment caused by pain is to be reflected in the rating 
for limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  This recent medical evidence supports the assignment 
of a noncompensable rating under diagnostic code 5260 based 
on pain on motion and limitation of flexion. The Board finds 
that a higher rating under the DeLuca principles is not 
warranted.  The veteran has not been diagnosed with arthritis 
of the right knee, and there is no indication that motion 
through the arc of extension or flexion is so painful as to 
render any portion non-functional.

The evidence of record also shows that the veteran wears a 
knee brace.  The results of the most recent VA medical 
examination following repair of the anterior cruciate 
ligament revealed medial laxity on stress testing.  There was 
no evidence of dislocation or subluxation in the veteran's 
right knee to support more than the current assignment of a 
10 percent rating under diagnostic code 5257.  Although the 
Board recognizes that there was an episode of exacerbations 
of the veteran's service-connected disability just prior to 
his surgery, this brief episode does not justify a higher 
rating.  "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  The months of November and December 1997 
preceding the surgery were just such an episode, but the 
veteran's general level of disability has been much less 
severe.
 
Nor does the evidence of record suggest that the scar from 
the veteran's surgery is symptomatic (painful, tender, etc.), 
or that he has swelling or effusion in his right knee.  Thus, 
all factors considered, it cannot reasonably be concluded 
that he has more than slight functional impairment in the 
knee, which is commensurate with a 10 percent rating.  In 
this regard, the evidence is not in relative equipoise, 
but is against a higher rating.  Thus the benefit of the 
doubt cannot be applied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.

Accordingly, a rating in excess of 10 percent is not 
warranted, and the claim must be denied.


ORDERS

Extension of a temporary total rating based on convalescence 
beyond February 28, 1998, is denied.

An increased rating for residuals of the veteran's right knee 
injury is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

